OPINION — AG — ** OLD AGE ASSISTANCE — GUARDIAN ** PAYMENT OF ASSISTANCE GRANTS FOR ANY " NEEDY PERSON EIGHTEEN(18) YEARS OF AGE OR OLDER WHO IS PERMANENTLY AND TOTAL DISABLED " AND WHO MEETS THE REQUIREMENTS SPECIFIED IN 56 Ohio St. 164 [56-164] MAY BE MADE TO A GENERAL GUARDIAN OR GUARDIAN OF ESTATE OF ANY SUCH PERSON WHO IS A MINOR OR WHO, ALTHOUGH NOT A MINOR, HAS BEEN DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE INCOMPETENT TO HANDLE HIS OR HER OWN AFFAIRS, AND IS OF THE FURTHER OPINION THAT, IN SUCH INSTANCES, PAYMENT SHOULD BE MADE ONLY TO SUCH GUARDIAN. (HANDICAPPED, DISABLED, MINOR, CHILDREN, BLIND, OKLAHOMA SOCIAL SECURITY ACT) CITE: 56 Ohio St. 166 [56-166], 56 Ohio St. 172 [56-172] (JAMES C. HARKIN)